Title: From Thomas Jefferson to Dorcas Osgood Marble Dearborn, 6 July 1805
From: Jefferson, Thomas
To: Dearborn, Dorcas Osgood Marble


                  
                     July 6. 05. 
                  
                  Th: Jefferson presents his friendly & respectful salutations to mrs Dearborne. thinking she appeared pleased with the taste of the Tokay wine, & wishing to avail himself of every opportunity of doing what may be agreeable to her, he sends her three bottles of which he asks the favor of her acceptance. he wishes he could have enlarged this offering to her friendship; but it is the half of what he has.
               